NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2007-3174



                              DOUGLAS R. SESKEY,

                                                         Petitioner,

                                         v.


                     MERIT SYSTEMS PROTECTION BOARD,

                                                         Respondent.



        Joseph J. Chester, Caplan & Chester, of Pittsburgh, Pennsylvania, argued for
petitioner.

       Michael A. Carney, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, argued for respondent. With him on the
brief were B. Chad Bungard, General Counsel, Rosa M. Koppel, Deputy General Counsel,
and Calvin M. Morrow, Acting Associate General Counsel.


Appealed from: United States Merit Systems Protection Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-3174


                              DOUGLAS R. SESKEY,

                                                     Petitioner,

                                        v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.


                                Judgment

ON APPEAL from the Merit Systems Protection Board

in CASE NO(S). PH0752060402-I-1.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, Circuit Judge, CLEVENGER, Senior Circuit Judge, and LINN,
Circuit Judge.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED:      December 7, 2007                      /s/ Jan Horbaly
                                                Jan Horbaly, Clerk